DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 01/27/2021.
Claims 1-3, 5, 7-10, 12 and 14-22 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-10, 12 and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, 15 and 18 require the one or more interconnects for making electrical connections only between solar cells (emphasis added) as well as requiring the each of the one or more interconnects consisting a single toe connected only to one of the contact pads to span between the one of the contact pads and another device (emphasis added).  The combination of the aforementioned limitations render the claims as containing new matter because it is unclear as to how the interconnects that are used for making electrical connections only between solar cells are also required to make electrical connection to “another device”.  Certainly, the originally filed disclosure does not provide support for interconnects that make electrical connections only between solar cells that are somehow electrically connected to “another device”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-10, 12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 8, 15 and 18 require the one or more interconnects for making electrical connections only between solar cells (emphasis added) as well as requiring the each of the one or more interconnects consisting a single toe connected only to one of the contact pads to span between the one of the contact pads and another device (emphasis added).  The contradictory structural requirements render the claims indefinite because it is unclear as to how the one or more interconnects, which electrical connections only between solar cells, is also required to make electrical connection to another device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-9, 12, 14-16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hwang et al. (US 2017/0095871).
Addressing claims 1, 8, 15 and 18, Hwang discloses an apparatus (figs. 1-4), comprising:
	one or more solar cells (fig. 4); and
	one or more interconnects 142 for making electrical connections only to the solar cells (fig. 4),
	at least one of the solar cells including one or more metal gridlines 42a collecting current, one or more busbars 421 aggregating current from the gridlines, and one or more contact pads 422 used to attach the interconnects to the busbars [0089], and
	each of the one or more interconnects consisting of a single toe (a single interconnect 142) connected only to one of the contact pads to span between the one of the contact pads and another device (figs. 1-5, in fig. 4, Hwang discloses the second solar cells as the structural equivalence to the claimed “another device” to which the interconnects 142 are connected; alternatively, the interconnects 142 also span between one of the contact pads of the solar cell to the bus ribbon 145, as shown in fig. 1 and paragraph [0042], that is also the structural equivalence to the claimed “another device”), without a second toe connected to the single toe, and with no connected crossbars (fig. 4), wherein the one or more interconnects are placed across an edge of the at least one of the solar cells (fig. 4).

Addressing claims 2, 9, Hwang discloses the interconnect 142 is made of Cu, Al or Ag [0075].

Addressing claims 5, 7, 12, 14 and 19-20, fig. 4 of Hwang discloses four or more interconnects that are uniformly placed across the end of the one of the solar cells.

Addressing claims 16 and 21, fig. 1 of Hwang shows the claimed array of the one or more solar cells.

Claim(s) 1-2, 5, 8-9, 12, 15-19 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zimmerman (US 2013/0014802).
Addressing claims 1, 8, 15 and 18, Zimmerman discloses an apparatus, comprising:
	one or more solar cells 200 (figs. 1-4); and
	one or more interconnects 204 for making electrical connections only between solar cells (fig. 3),
	at least one of the solar cells including one or more metal gridlines 9 collecting current, one or more busbars 100 aggregating current from the gridlines, and one or more contact pads 10 used to attach the interconnectors 204 to the busbars (fig. 3), and
	each of the one or more interconnects consisting of a single toe (fig. 11) connected only to one of the contact pads to span between the one of the contact pads 10 and another device (figs. 3 and 11 show that the interconnects consisting of a single toe connected only to the contact pads to span between the contact pads 10 of one solar to another solar cell, which is the structural equivalence to the claimed “another device”) without a second toe connected to the single toe, and with no connected crossbars (fig. 11), wherein the one or more interconnects are placed across an edge of the at least one of the solar cells (fig. 11).

Addressing claims 2 and 9, Zimmerman discloses in paragraph [0013] the interconnectors are made of silver, gold or Kovar.

Addressing claims 5, 12, 19, Zimmerman discloses a plurality of the interconnects are placed uniformly across the edge of the one of the solar cells (figs. 3 and 11; fig. 3 shows the pads 10 are placed uniformly across the edge of the solar cells, which implicitly means that the interconnects are placed uniformly across the edge of the one of the solar cells as evidenced by fig. 11).

Addressing claims 16 and 21, fig. 3 and paragraph [0031] disclose the solar cells are interconnected to form an array.

Addressing claims 17 and 22, Zimmerman discloses the solar cell array is designed for usage in space [0013], such as in geostationary orbit [0097].  Therefore, Zimmerman implicitly discloses that the array has electrical connection to the one or more solar cells in a space vehicle in order for the solar cell array to be launched into space and to remain in geostationary orbit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 2013/0014802) in view of Hwang et al. (US 2017/0095871).
Addressing claims 7, 14 and 20, Zimmerman is silent regarding for or more interconnects placed across an edge of the solar cell.

Hwang discloses a solar cell array comprising a plurality of interconnects similarly to those of Ohkubo; wherein, the number of interconnects are optimized to be greater than five [0074] in order to enhance the output of the solar cell panel [0076].  Hwang discloses the number of interconnects is between 6 and 33 [0079].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the apparatus of Zimmerman by increasing the number of interconnects in the range disclosed by Hwang in order to minimize the movement distance of carriers and maximize the output of the solar cell panel (Hwang, [0076]).  Therefore, one would have arrived at the claimed range of four or more interconnects when performing routine experiment with the number of interconnects in the ranges suggested by Hwang (between 6 and 33, [0079]) in order to optimize the output of the solar cell panels.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 2013/0014802) in view of Chung (US 2011/0300664) and Yang (CN104333321 with provided machine English translation).
Addressing claims 3 and 10, Zimmerman is silent regarding the length, width and thickness of the interconnects.

Chung discloses copper interconnect 430 for electrically interconnecting adjacent solar cells; wherein, the copper interconnect has a thickness between 0.7 to 3 mils that encompasses the claimed thickness range and a width between 1 and 5 mm that also encompasses the claimed width range [0142].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the interconnects of Zimmerman to have the thickness and width in the ranges disclosed by Chung in order to obtain the predictable result of electrically connecting adjacent solar cells (Rationale B, KSR decision, MPEP 2143).  Therefore, one would have arrived the claimed thickness and width of the interconnects when performing routine experiment with the thickness and width of the interconnects in the ranges disclosed by Chung in order to form the interconnects that electrically connecting adjacent solar cells.

Yang discloses interconnects 50 having strain relief section for connecting the edges of adjacent solar cells; wherein, the interconnects have a total length (50 + 501 and 503) as described in page 5 lines 193-201 that fall within the claimed range.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the interconnects of Zimmerman to have the length disclosed by Yang in order to obtain the predictable result of providing electrical connection between adjacent solar cells while maintain the flexibility of the interconnects with the strain relief section (Yang, figs. 4A-4B).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-10, 12 and 14-22 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/19/2021